I agree to the conclusion reached by Mr. Justice BROWN. From the standpoint of equity, which we have been taught was the outgrowth of the struggles of conscience to provide relief in meritorious cases, which would not or could not be obtained through the inflexible rules of law, or which by reason of its universality was inefficient to administer the particular relief, the provisions of Chapter 15038, Acts of 1931, cannot be adequately denounced.
In the first place, the title of the Act is indicative of the superficially meticulous care with which it is written. It has at least three objects, not to say three distinct subjects; taxes, penalties for non-payment, and enforcement by suit in chancery. It is an effort to enlarge the chancery jurisdiction of the Circuit Court. It imposes penalties for the non-payment of the amounts apparently due upon the face of the tax certificates although such certificates carry the penalties and costs incurred for the failure to pay the tax assessed before the sale. It purports to vest the Circuit Court with jurisdiction which it did not possess at common law, nor under the Constitution. It undertakes to prescribe the "practice, pleading and procedure" in the suits which it purports to authorize.
The purposes of the Act as indicated by its title are manifold even if by a liberal construction it may be translated into one subject and matter properly connected therewith. It is exceedingly doubtful, however, if not impossible, for the court to "fold its (the statute's) fault in cleanly coined excuses." It confers a special privilege upon municipal corporations, it creates exceptions to general statutes, *Page 207 
it is in derogation of common rights, it is of a penal nature, it gives power to subordinate local authorities. A liberal construction would, if acted upon, produce absurd results, as so ably pointed out by Mr. Justice BROWN. According to the rules of statutory construction the Act should be strictly construed. See Russell v. Sebastain, 233 U.S. 195, 57 L. Ed. 912, 34 Sup. Ct. Rep. 517; Tracy v. Borough of Keansburg, (99 N.J.L. 35) 122 Atl. Rep. 536; People v. State Board of Tax Comm'rs, 174 N.Y. 417, 67 N.E. Rep. 691, 63 L. R. A. 884; text 895, Tampa  Jacksonville Ry. Co. v. Catts, 79 Fla. 235, 85 Sou. Rep. 364; Frazier  Son v. Leas, 127 Md. 572, 96 Atl. Rep. 764; Ekern v. McGovern, 154 Wis. 157, 142 N.W. Rep. 595; 46 L. R A. (N. S.) 796; McDonnell v. Murnan Shipbuilding Corporation,210 Ala. 611, 98 Sou. Rep. 887; Atlantic Coast Line R. Co. v. State, 73 Fla. 609, 74 Sou. Rep. 595; 59 C. J. 1110, 1124, 1131.
Authorities could be extended in this citation very greatly. The general doctrine is so well recognized, however, by the bench and bar not only of this jurisdiction, but all others, in this country as to render any further references to the authorities a work of supererogation. The only question is whether the criticism is inept.
Now the title of the Act for purposes of its interpretation or construction constitutes part of the Act. See Ex ParteKnight, 52 Fla. 144, 41 Sou. Rep. 786, 120 Am. St. Rep. 191; State ex rel. Attorney General v. Green, 36 Fla. 154, 18 Sou. Rep. 334; Art. 3, Sec. XVI Const.
The clearest and most cogent reason which has been given by this Court for the existence of the above cited constitutional provision was given by Mr. Chief Justice MABRY in State ex rel.
Attorney General v. Green supra. Quoting in part from Judge COOLEY, he said the reason consists " 'First, to prevent hodge-podge or "log-rolling" legislation; second, to prevent surprise or fraud upon the Legislature by means *Page 208 
of provisions in bills of which the titles give no intimation, and which might therefore be overlooked and carelessly and unintentionally adopted; and, third, to fairly apprise the people, through such publication of legislative proceedings as is usually made, of the subjects of legislation that are being considered, in order that they may have opportunity of being heard thereon, by petition or otherwise, if they shall so desire.' "
Assuming then that the criticism of the Act as above made is not inept, and applying the rule of strict construction to the title, the first element of doubt arises in determining whether the subject of the Act relates to taxes or special assessments. The symbol and or is used by those who have or assume to have a super accurate conception of the meaning of English terms to convey the idea that the one or the other or both substantives are embraced within the symbol. If therefore the one or the other name may be taken in strict construction of the title, I submit that it is proper to accept that alternative which will restrict the attempted delegated power to a narrower field of operation, where the power attempted to be delegated is subject to the criticisms made herein of the purposes of the Act. In this view the subject of the Act as expressed in the title would be an Act relating to "Special Assessments," and would therefore be inapplicable to the case at bar.
Again in reference to the method of enforcing the so-called lien the title states that the Act provides a "Supplemental, Additional, Optional and Alternative" method. The terms "Supplemental" and "Additional" have the same meaning. They convey the idea of "addition to supply what is wanted." Webster's International Dictionary. The term "Supplemental" was not used in the restricted legal sense as applicable to bills in chancery, indeed such a meaning would be absurd because the method prescribed by law for the enforcement or collection of taxes whether ad *Page 209 
valorem or special assessments has no defects. Whatever defects may exist in a particular ad valorem assessment or special assessment is the result not of any imperfection in the law but in the negligent or inefficient administration of it by the officials who have charge of such administration.
It is hardly to be assumed that the Legislature conceded the universal existence of negligence and inefficiency on the part of city officials and proceeded to provide a method for the enforcement of the payment of taxes by way of "supplemental" proceedings to cure the universal errors appearing in all assessments caused by the incompetence of city officials. If such was the purpose of the Act and notice of the same had been given in the title it is reasonable to imagine a vigorous protest arising from the scandalized city officials against such impeachment of their qualifications as public servants, if not also from their constituents which selected such officials. I take it therefore that the term "supplemental" was not used in the narrow sense given to it in chancery proceedings. The terms "optional" and "alternative" are also worthy of some attention that an adequate notion may be obtained of the thought produced in the composite mind of the Legislature which found expression in this remarkable piece of legislation, if it may be designated by that term.
Alternative means in the title two methods offered to the city or town's choice, one or the other of which must be accepted; the choice of one excludes the choice of the other. Optional has the meaning of choice without compulsion and expresses more fully the liberty of choice. See Webster's International Dictionary. So the meaning of the four words is that a method is to be provided for the enforcement of taxes which is in addition to that already provided, which may be chosen or not as the city or town may elect.
What then, is the other method to which the one attempted to be provided by the Act is additional or to which *Page 210 
it may be preferred? The answer is not to be found in the provisions of the Act.
The term "tax certificates" shows that the method provided by law, namely, the sale of the property for the unpaid tax, has already been exhausted. There is no provision of law that a "tax certificate," the certificate issued to a purchaser at a tax sale, where the land is put up for sale to pay the tax assessed and levied against it, is a continuation of the original tax lien. If a lien exists it must be by virtue of some statutory provision. It is not a continuation of the original tax lien, because that lien was extinguished by the sale of the land. The tax certificate carries a new debt, at least a debt in a larger sum augmented by the expense of the sale and bears a usurious interest which in grace has been called a penalty. If a tax certificate lien exists it must be either because the tax lien in favor of the city, which accrued upon the assessment and levy of taxes, is the thing that is sold at tax sale and the original tax lien is continued with added penalties into the certificate, or it must exist by virtue of a statute.
It is true the contrary has been held by this Court but the point was never discussed and rests upon no authority.
The Act under consideration seems to recognize the distinction because in the first section it deals with "The lien of any and all taxes, tax certificates and special assessments." If the lien of "taxes' 'is identical with that of "tax certificates" then the language employed in the act is tautologous, pleonastic, which may be the better word.
The method of enforcement provided by the Act is a "Suit in Chancery in the Nature of a Proceeding in Rem Against the Lands Upon Which Such Taxes and/or Special Assessments Constitute Liens." There is no mention in the title of Tax Certificates. A tax certificate is merely a certificate issued by the tax collector that the land described in the certificate has been sold under the law for the payment *Page 211 
of the tax assessed against the land. In this State the method provided by law for the enforcement of the collection of taxes, the enforcement of the tax lien, is by sale of the land. When the land is sold the tax lien is extinguished. At the sale, the purchaser, whether State, County, City or individual, acquires a right superior to all others to a title to the land; a title which carries with it the right to possession and use of the property sold. The vesting of the title is subject to the right of redemption by the owner which right expires in due time. If the State or the taxing agency is the purchaser the title vestseo instanti upon the expiration of the time allowed for redemption. If an individual is the purchaser he becomes entitled to a deed from the taxing agency or State upon complying with certain conditions.
A suit in equity may only be maintained for the foreclosure of a tax lien on land when such proceeding is directly authorized by statute, but not when the statutory remedy by advertisement and sale of the property is intended to be exclusive, or is available and adequate. A sale of the land under the statute is an administrative method of enforcement. A suit in equity for foreclosure of the lien is judicial. This doctrine is universally recognized by the authorities.
In Virginia a court of equity has no jurisdiction to enforce a lien on real estate given by a statute for taxes assessed thereon, since such lien is purely legal in its character and can be enforced only in the mode provided by the law of its creation. See Marye v. Diggs, 98 Va. 749, 37 S.E. Rep. 315, 51 L. R. A. 902. See 61 C J. Secs. 1514-1685, title "Sale of Land for Delinquent Taxes."
I realize that this Court has advanced theories different from those expressed above concerning the nature and character of the so-called "Tax Certificates," but it is not the function of courts to make law, although it has been said by some authors that they sometimes do and articles have appeared in legal publication on "Court Made Law." *Page 212 
However that may be, the Act in question carries a title which does not give the constitutionally requisite notice of its subject and the matter properly connected therewith. The matter of enforcing "Tax Certificates" is foreign to the subject expressed in the title. The attempt to confer jurisdiction upon a court of equity to enforce a tax lien is an effort to transmute a purely legal lien into a kind of equitable lien. Such a power does not exist in the Legislature in view of the constitutional jurisdiction of our courts of equity and has no foundation in authority.
The theory that a so-called "tax certificate" is a continuation of the original State or City lien for taxes is unwarranted by authority and utterly groundless in reason. It is not true when an individual purchases land at tax sale and obtains a certificate because the debt due to the State or City for the tax levied has been paid by him. The debt being extinguished the lien is extinguished because there can be no lien without a debt, just as there can be no mortgage lien without a debt. Nelson v. Stockton Mtg. Co., 100 Fla. (p. 2) 1191, 130 Sou. Rep. 74, where the principle was applied.
In cases where the State or the City becomes the purchaser if the original tax lien is continued the State or City has just what it had before the sale, namely, a "lien for taxes." But a lien for taxes may not be enforced in equity because it is a purely legal or statutory lien and the enforcement of legal or statutory liens does not constitute a basis of equity jurisdiction, provision being made by statute for the enforcement of such liens by administrative process of which the State or City has already availed itself by sale of the land. A sale by order of court could accomplish no more. Statutes which provide for the foreclosure of such so-called tax certificates therefore upon the theory mentioned is merely an effort to transmute a purely legal, statutory or administrative process into a judicial process. *Page 213 
In the case of a purchase of the land at tax sale by an individual the doctrine of subrogation does not apply, because that which the individual purchaser at a tax sale acquires is an equitable interest in the land so nearly akin to an interest in real estate that it descends to the heir and not to the executor or administrator upon the death of the purchaser. See Eaton v. The Supervisors of Manitowoc County, 44 Wis. 489, text 492.
While the "Tax Certificates," which is a receipt only required by law to be issued by the Tax Collector to the purchaser of the payment of taxes, does not pass title to the land, it is in fact legal evidence on which the purchaser is entitled to a deed or the redemption money and is prima facie evidence of the facts recited therein, Keller v. Hawk,19 Okla. 407, 91 Pac. Rep. 778. But a lien is no interest in or right in real estate.
Now the Act under consideration provides for the enforcement of taxes imposed by any incorporated city or town by suit in chancery after the expiration of two years from the date of a "tax certificate," or after any "tax" becomes delinquent by cities whose charter does not require or provide for issuing "tax certificates." A tax certificate is merely a receipt for taxes paid by sale of the land and the tax collector is not required to make out and deliver such receipt unless the statute requires it. Therefore land may be sold for the taxes levied and assessed and purchasers may appear and buy the land at the sale, yet the statute may not require the issuing of a certificate or receipt to the purchaser. The record made by the Tax Collector is sufficient evidence of the purchaser's rights. So there is no significance in the provision that suit may be brought for the "tax" where the charter does not provide for the issuing of "tax certificates," non constat but the land was sold and the "tax lien" extinguished.
The Act is most drastic in its provisions. A city may levy *Page 214 
and assess taxes, when they become delinquent there may be no sale. The city may wait two years and then turn the tax roll over to the attorney to proceed as in his judgment he should proceed. Sec. 3, Chap. 15038, supra. It is provided that there may be included in the suit "all claims and demands of said city or town against said lands or any part thereof for taxes, tax certificates and/or special assessments or installments thereof which may be due and payable to such city or town at the time of the institution of such suit." (Italics mine). A proceeding in violation of the doctrine that a tax sale may be made only for the tax levied in the year for which the tax is levied, in violation of the doctrine that two different causes of action may not be combined in one suit. It opens an opportunity for abuse of power in unlawful discriminations in favor of some individuals against whom no action may be taken and against others against whom action is taken. It imposes penalties in the form of additional expenses, costs and attorney's fees; in a few words, it provides a means by which local political organizations may manipulate power by punishing the unfriendly and rewarding the "faithful" to the perpetuation of the existing local political power.
The practical working of the statute, that is to say, how it may be used to annoy and oppress the people by infringing upon their common rights, has been ably presented by Mr. Justice BROWN, in whose opinion I fully concur. The drastic provisions of the statute, the penalties imposed, the extraordinary and oppressive use which it undertakes to enable municipalities to make of its provisions through the forum of a court of equity are so offensive to conscience that its own terms condemn it as an attempted exercise of unlawful power.